   Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

                                       :   No. 3:17-cv-00558 (SRU)
   IN RE TEVA SECURITIES LITIGATION
                                       :
                                       :   No. 3:17-cv-00558 (SRU)
   THIS DOCUMENT RELATES TO:
                                       :




PLAINTIFFS’ SUBMISSION FOR AUGUST 3, 2020 DISCOVERY CONFERENCE


                         FILED UNDER SEAL




                                           ORAL ARGUMENT REQUESTED
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 2 of 14



I.     INTRODUCTION

       Since March, Plaintiffs have engaged with the Court to secure its direction and intervention

in order to ensure that this securities class action remains on track. At the outset, Defendants

wanted to complete their document production in September. But the Court rejected that as “really

[not] acceptable,” (April 28, 2020 Tr. at 29:21), reasoning that it cannot be that “we’re going to be

stuck where it’s not until August … that there’s any confidence that [Plaintiffs] have the documents

that they’ve sought.” (May 13, 2020 at 10:21-11:2.) In May, the parties then stipulated to a

discovery schedule that set specific production milestones by custodian and related deadlines for

privilege logs with the goal of commencing depositions in the late summer. (ECF 375.)

       Now, over two months later, despite the parties’ stipulation, the Court’s extensive

instructions and guidance, and even express Court orders, Defendants have failed to live up to their

commitments. Defendants’ track record is clear: it is not until the very last minute before a Court

deadline that they make or respond to a proposal, often contradicting their prior representations or

positions, but refuse to engage in fact-based, transparent discussion of their positions.

       Most recently, Defendants abruptly reversed course after the July 16 hearing, suddenly

claiming they had no obligation to produce the NDC-level pricing data at the heart of this action,

despite their prior representations to Plaintiffs and the Court. After countless meet and confer

conferences over the last two months, including as recently as 11 a.m. today, their positions

continue to shift without any commitment to making an actual production.

       In a similar vein, after producing a non-compliant privilege log for the June 4 custodians

on July 13 (a week after the stipulated deadline), we learned on July 29 that Defendants do not

intend to provide a compliant privilege log for these custodians until September, nearly two months

after the stipulated July 6 deadline.




                                                  1
         Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 3 of 14



        Through these and other discovery failures, Defendants are attempting to effectuate the

same unacceptable schedule they originally sought, and their voluntary compliance with any future

agreed-upon deadline cannot be relied upon. They are also subverting the essential need to

establish a common set of fundamental facts from which both sides may fairly work. As set forth

specifically below, the Court’s entry of Plaintiffs’ Proposed Order providing explicit relief is

required to accomplish the goals of keeping this case on track, establishing an orderly structure to

prepare for depositions, and establishing a common evidentiary base.

II.     ARGUMENT

        A.      Defendants Have Yet to Produce Any NDC-Level Pricing,
                Sales, Revenue Data, and Profit Reports;
                The Court Should Order Such Production by August 7

        Unfortunately, the Court has been through this issue several times and patiently provided

clear guidance on multiple occasions. To be sure, Defendants have expressly represented to the

Court and to Plaintiffs that they would produce Teva’s pricing and profit data. But the fact is that

Defendants still have not produced (i) the monthly drug-by-drug (NDC-level) pricing, sales,

revenue, and profit data for each generic drug in Teva’s portfolio or (ii) the centralized profit

reports. Indeed, as to the NDC-level data, Defendants have claimed that because the Court’s

July 16 Order (ECF 472) did not expressly require Defendants to make this production, they do

not have to produce any of it. This position is simply unjustifiable; the Court should now order

Defendants to produce the specified data by August 7.1

        Critically, as to the NDC-level data, Defendants’ July 9 submission acknowledged that

they would produce by August 7 monthly and quarterly “reporting, on an NDC-level, of: total unit



1
  Although the Court observed that “we’re [not] at the database point yet” (July 16, 2020 Tr. at 12:11-12),
it is becoming increasingly apparent that production of the full database may be the only practical
resolution that will eliminate further disputes of this type.


                                                     2
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 4 of 14



sales, total net sales (dollars), and ASP,” plus “quarterly reporting, on an NDC-level, of . . . gross

profit,” to resolve Plaintiffs’ motion. (ECF 457 at 3-4, 6.) During the July 16 conference,

Defendants’ counsel reiterated what was not in dispute, explaining that: “We’re comfortable

producing the summary data that’s readily available to us -- sales volumes, net sales, average sales

price on a monthly basis, gross profits on a quarterly basis.2 That makes sense to us. That we

have and we can produce in a relatively short time period.” (July 16, 2020 Tr. at 10:24-11:4.)

Strikingly, in the meet and confers that followed, Defendants claimed the Court gave no such

guidance, and the NDC-level data need not be produced.

        Moreover, even where the Court’s Order expressly required Defendants to “produce profit

reports as kept in the ordinary course of business,” (ECF 472 at 3)—“without respect to whether

they’re gross or net or operating” profits (July 16, 2020 Tr. at 19:18-19), they have not done so,

let alone provided a date certain to complete production.3

        Just this morning (July 31), Defendants proposed for the first time to produce only a subset

of profit reports and NDC-level data, as well as an “exemplar” of the data and a quarterly “P&L

report.” As to the NDC-level data, however, Defendants have backtracked again. They now refuse

to produce any monthly pricing or profit information, but merely offer to disclose sales and

revenue (with pricing and operating profit on a quarterly basis only). There is no dispute that

Defendants possess monthly NDC-level pricing and profit data; it is central to this case, and must

be produced by August 7.




2
 Moreover, Defendants concededly possess and can produce NDC-level gross profit data on a monthly
basis (see ECF 459 at 2; July 16, 2020 Tr. at 13:25).
3
  As the Court correctly reasoned, Defendants’ mere production of some of the specified reports that may
be attached to emails is no substitute for production of comprehensive and centralized profit reports.
(July 16, 2020 Tr. at 16:19-17:16; id. at 17:14-16 (“In other words, you can’t bring a dump truck and say
somewhere in there is a lump of gold.”).)


                                                    3
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 5 of 14



       Also troubling is that Defendants’ counsel refuse to answer questions about, among other

things, how the proposed reports are being generated, the source of the data for the reports, and

whether the reports reflect the same data that was rolled up into Teva’s public financial statements.

Instead, Defendants’ counsel have insisted that Plaintiffs may only get these answers through a

Rule 30(b)(6) deposition. Defendants know the answers, but seek to impose a complete lack of

transparency to create further uncertainty and delay about these fundamental facts.

       To resolve these long-pending issues, Defendants should be ordered to produce by

August 7, 2020 the following, for the time period from January 1, 2013 to February 28, 2018:

       1.      Data sufficient to show, on a monthly basis for each NDC Code in Teva’s
               full portfolio of generic drugs: (1) average sales price; (2) total units of
               sales; (3) total net sales; and (4) gross and operating profits.

       2.      Reports from Teva’s centralized files, as maintained in the ordinary course
               of business, showing Teva’s profits from its full generic drug portfolio
               (including without limitation gross profits, operating profits, and net
               profits). The production shall include reports on at least a monthly basis, as
               well as weekly (if available). The production shall also include the most
               granular reports available (e.g., if operating profit and/or net profit
               information is available by product family, if not NDC Code, such reports
               should be produced).

       B.      Defendants’ Wholly Inadequate “Privilege Log” Effectively
               Pushes Completion of the June 4 Custodians into September

       At the Court’s direction, the parties agreed that Defendants would have until July 6 to

produce the privilege log for the June 4 custodians. As the Court observed, this would ensure

that by July 6, Plaintiffs would, for example, “know what documents were withheld on the basis

of privilege from the production of Kevin Galownia’s files. You’re going to know. And then

you can tee that up, you can see whether you can test that, you can come to court, I’ll try to rule

promptly, and you’ll be ready to take his deposition late August, early September. And it’ll be

on a rolling basis.” (May 13, 2020 Tr. at 20:5-12.) Solely as a result of Defendants’ failures,

this timing cannot be met.


                                                 4
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 6 of 14



       What Defendants have labeled a “privilege log” in no way complies with Local Rule

26(e). Setting aside that its initial format was completely unusable and illegible (sample pages at

Exhibit 1), and that it was provided to Plaintiffs a week after the July 6 deadline, Defendants’

“log” does nothing to identify the attorneys who purportedly rendered legal advice, and in

several instances, it does not even identify a human being who authored the purportedly

privileged document. Moreover, its over 7,700 entries admittedly are only a small fraction of the

documents actually withheld because attachments to emails are not logged separately, violating

the parties’ agreement (and the rules’ requirement) for a document-by-document privilege log.

       In addition to these defects, Defendants have admittedly withheld hundreds, if not

thousands, of non-privileged documents from the June 4 custodians that must now come off the

“log”—including those exchanged with third parties, such as Teva’s auditors, consultants, and

competitors—because Defendants concede that no privilege exists for such communications.

       All of these deficiencies effectively amount to having no log at all. Now that these

defects are exposed, Defendants concede they must redo their log and produce additional,

indisputably non-privileged documents from the June 4 custodians. But Defendants now claim

they cannot do so until September 1, 2020, wholly defeating the very purpose of the tiered

discovery milestones and subverting the orderly, sequenced preparation for depositions to start in

the late summer, as Plaintiffs intended and the Court instructed:

               I do think it’s important that we have a sequence set up that allows
               the plaintiffs to know that they’ve gotten literally just about
               everything, that allows them to see what’s on the privilege log so
               that they can appropriately meet and confer and/or raise with the
               Court problems that they have with claims of privilege, and only at
               that point then prepare and take depositions. (May 13, 2020 Tr. at
               16:8-15.)




                                                 5
Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 7 of 14
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 8 of 14



            3. Defendants shall provide all subsequent privilege logs on the current schedule; and

            4. Defendants’ privilege logs shall fully comply with the Federal and Local Rules,

               including by describing each allegedly privileged or protected document separately

               (e.g., listing emails and their attachments separately), and identifying all counsel

               and the specific grounds for withholding.

       C.      Telephone Records the State AGs Produced to Teva
               Must be Produced in the Form Teva Received It

       Plaintiffs have long sought telephone records between Teva personnel and their

counterparts at competitors and distributors, including all of the telephone records Teva obtained

from the State AGs in In re Generic Pharmaceuticals Pricing Antitrust Litigation, No. 16-md-

2724 (E.D. Pa.). The phone records are particularly relevant to the June 4 custodians, many of

whom were extensively engaged in collusive communications. On June 25, Defendants finally

agreed to produce these telephone records, but refuse to do so earlier than August 7. This is

inexplicable given that the records were handed to Teva in their entirety some time ago and can

be produced by just handing over a copy.

       More problematic, however, is Defendants’ lack of transparency. They refuse to confirm

that they are producing this highly relevant discovery in the form Teva received it from the State

AGs. Rather, Defendants have only made vague statements, such as that Plaintiffs likely “will

be satisfied” with the forthcoming production. Whether Defendants will produce all of the

telephone records as the State AGs produced them to Teva—and as Plaintiffs requested—is a

simple question whose answer can lay to rest this dispute.

       As set out in Plaintiffs’ Proposed Order, Defendants should produce the complete records

as received from the State AGs, without any withholding or redaction, by August 7.




                                                7
           Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 9 of 14



          D.       While the Parties Have Reached Agreement on Seven Custodians,
                   Defendants Must Add Teva’s North America Generics CEO as a Custodian;
                   Defendants Must Apply All Agreed-Upon Search Terms for All Custodians

          As is routine in all cases, as discovery proceeds, additional relevant custodial documents

must be produced absent a “specific explanation” of how the “proposed email custodians are

duplicative.” A & R Body Specialty & Collision Works, Inc. v. Progressive Cas. Ins. Co., No.

3:07CV929 (WWE), 2014 WL 6474285, at *2, 4 (D. Conn. Nov. 19, 2014) (ordering production

from 12 additional custodians and noting that Rule 26(e) imposes “a continuing duty to supplement

by providing documents that are responsive to the discovery propounded”).

                   1.      Discovery Confirms That Defendants Must Produce Documents
                           From Brendan O’Grady (Teva’s President and CEO,
                           North America Generics from April 2015 to August 2016)

          The only custodian Defendants refuse to produce is Brendan O’Grady, who was Teva’s

President and CEO, North America Generics from April 2015 to August 2016. Mr. O’Grady’s

relevance is beyond dispute; during his tenure as President and CEO, North America Generics,

Teva implemented at least 12 price increases at the heart of this case and completed the Notes

Offering and Actavis acquisition, and the State AGs and DOJ commenced their investigations into

Teva’s U.S. generics business.

          Nor was he a passive observer; discovery has shown that Mr. O’Grady was centrally

involved in Teva’s pricing decisions and risk analyses. For example, Teva’s documents show that

Mr. O’Grady personally




4
    Plaintiffs will submit copies of the cited document at the Court’s request.


                                                        8
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 10 of 14




              . Defendants have nonetheless flatly refused to produce Mr. O’Grady’s custodial

files, without any support.

                2.       All of the Agreed-Upon Search Terms Should Be Applied to the
                         Seven Additional Agreed-Upon Custodians and O’Grady

        Setting aside Mr. O’Grady, Defendants have accepted seven additional custodians, and for

good reason, as Defendants identified five of the seven in their revised initial disclosures (June 12,

2020) and amended interrogatory responses (May 27, 2020) as having relevant information.5

        However, for these seven custodians, Defendants attempt to depart from the agreed-upon

parameters and refuse to apply (i) the January 25, 2020 agreed-upon search terms, (ii) the

additional terms agreed to on July 29, and (iii) the time period (January 1, 2013 through May 31,

2019) that have all been applied for all other custodial discovery.6                  Instead, Defendants

unjustifiably insist that only narrow subsets of search terms be used for these additional custodians.

        To date, there is no factual basis for Defendants refusing to apply all of the agreed-upon

search terms to the seven additional custodians and Mr. O’Grady. All eight are high-level Teva




5
 As previously noted (ECF 443 at A-4-A-5), the seven custodians are: Gilad Shadur (Interim CFO and
other senior finance roles since 2010); Eti Mitrany (Senior Vice President and CFO, Head of Business
Planning & Analysis); Todd Branning (Senior Vice President and CFO, Global Generics Medicines);
Brandon Boyd (Strategic Associate to Allan Oberman (President - Americas Generics)); Andrew Boyer
(President and CEO, North America Generics); Mayra Avila (Director and Senior Director of Finance);
and Sean Silver (Associate Director of Pricing and Customer Analytics, among other positions). Given
Defendants’ shifting positions, if they attempt to retract on accepting the seven custodians, Plaintiffs can
supplement the record if needed.
6
  On July 29, Defendants agreed to run the additional nine search terms that Plaintiffs proposed on only
the original 19 custodians (QBU; QBR; “Long Term Plan” OR LRP; “Operating Plan” OR AOP; Q*V*;
“Life Cycle Management” OR LCM; “Life Cycle Extension” OR LCE; “pric*” w/3 comm*; and “Boston
Consulting” OR BCG OR @bcg.com). Plaintiffs maintain that these nine additional terms should be
added to the January 25, 2020 agreed-upon search terms for all custodians, including Mr. O’Grady and
the seven additional agreed-upon custodians.


                                                      9
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 11 of 14



personnel with direct personal involvement in the price increases and related financial analysis at

the heart of this action.

        Critically, Defendants have not substantiated their refusal to conduct full searches. For

months, Plaintiffs requested “hit reports” for the additional custodians using the January 25, 2020

agreed-upon terms in order to assess the number of unique documents for each added custodian

in light of Defendants’ claims of burden. Defendants first provided a search proposal and hit report

on Wednesday, July 29, and claimed that applying the full set of searches could double the volume

of documents.

        But this is groundless; Defendants’ report does not fully account for duplicate documents,

either across the additional custodians or against the original 19 custodians whose documents are

already being reviewed. Thus, Defendants have not meet their burden to substantiate how many

additional unique documents would actually need to be reviewed, the only relevant metric.

        Finally, that these individuals were not custodians months ago is the result of Defendants’

own strategic choices.      Defendants could have—and, indeed should have—disclosed these

centrally involved eight individuals and included them among the initial custodians agreed to in

January. Instead, Defendants revealed their identities in their May and June supplemental Initial

Disclosures and Amended Interrogatory Responses. This dispute has gone on long enough; the

Defendants should apply all the agreed-upon search terms to these additional custodians.

        E.      Former Teva Executive Cavanaugh Must Produce Responsive Documents

        Numerous questions remain regarding Plaintiffs’ January 27, 2020 subpoena to Maureen

Cavanaugh (former SVP and Chief Operating Officer, North America Generics, of Teva USA).

        First, Ms. Cavanaugh has not produced any (i) communications with Teva’s competitors;

(ii) employment-related files; or (iii) documents concerning her transactions or holdings in Teva

Securities. It was not until late Wednesday night that counsel for Ms. Cavanaugh and


                                                10
       Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 12 of 14



Defendants sent a letter narrowly claiming that no “responsive, relevant emails were identified”

by a search. The fact that Ms. Cavanaugh has not produced, and apparently could not locate, any

text messages with Teva’s competitors—while hundreds of such communications are known to

have occurred7—raises serious questions about preservation and spoliation. Counsel have

nonetheless refused to answer any questions on this important topic and are wholly unwilling to

explain this discrepancy.

       Moreover, while counsel recently indicated that Teva has produced 22 documents from

an image of Ms. Cavanaugh’s mobile phone—another long-running dispute—the scant volume is

questionable given the agreed time period (nearly 6.5 years) and Ms. Cavanaugh’s role as the

former COO of Teva’s U.S. generics business. The documents produced are also largely

unintelligible, potentially indicating a lack of adequate forensic steps to reconstruct, search, and

produce the available data from the phone. Examples are attached as Exhibit 2.

       The Proposed Order requires that Defendants produce intelligible documents from

Ms. Cavanaugh’s mobile phone and that defense counsel explain in writing the steps undertaken

to retrieve data from Ms. Cavanaugh’s devices and files and the lack of any responsive

documents in Ms. Cavanaugh’s possession, custody, or control.

       F.      Third-Party Discovery from Teva’s Admitted Co-Conspirator

       Finally, Plaintiffs have been engaged in a long-standing dispute with admitted Teva co-

conspirator Sandoz, Inc. regarding a subpoena served on December 5, 2019 and as to which

Plaintiffs have received no documents whatsoever. Plaintiffs filed a motion to compel in the

Southern District of New York, which is the court of compliance. Judge Caproni transferred the


7
 For example, Ms. Cavanaugh called or texted Marc Falkin of Actavis over 400 times between August
2013 and May 2016 (State AG May 2019 Complaint ¶588), including while allocating the market for
Nortriptyline (id. ¶418). Ms. Cavanaugh also exchanged numerous text messages with executives at
Zydus, Amneal, Sandoz, Glenmark, and Greenstone (id. ¶¶476, 1064).


                                                 11
        Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 13 of 14



motion to this Court to ensure that all discovery motions could be heard by the Court. Earlier

today, this miscellaneous matter (Case Number 3:20-mc-00050) was assigned to Judge Chatigny.

Resolution of the Sandoz dispute will expedite the resolution of disputes with other third parties

that have raised objections on the same or similar grounds. We are prepared to address these issues

at the Court’s earliest availability.

III.    CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court enter the Proposed

Order submitted herewith.

Date: July 31, 2020

                                                 Respectfully submitted,

                                                 PLAINTIFFS ONTARIO TEACHERS’
                                                 PENSION PLAN BOARD, and
                                                 ANCHORAGE POLICE & FIRE
                                                 RETIREMENT SYSTEM

                                                 /s/ Joseph A. Fonti
                                                 Joseph A. Fonti (admitted pro hac vice)
                                                 Evan A. Kubota (admitted pro hac vice)
                                                 Benjamin F. Burry (admitted pro hac vice)
                                                 Thayne Stoddard (admitted pro hac vice)
                                                 BLEICHMAR FONTI & AULD LLP
                                                 7 Times Square, 27th Floor
                                                 New York, NY 10036
                                                 Telephone: (212) 789-1340
                                                 Facsimile: (212) 205-3960
                                                 jfonti@bfalaw.com
                                                 ekubota@bfalaw.com
                                                 bburry@bfalaw.com
                                                 tstoddard@bfalaw.com

                                                 Counsel for Lead Plaintiff
                                                 Ontario Teachers’ Pension Plan Board, and
                                                 for Named Plaintiff Anchorage Police & Fire
                                                 Retirement System, and Lead Counsel for the
                                                 Class

                                                 Marc J. Kurzman (ct01545)


                                                12
Case 3:17-cv-00558-SRU Document 481 Filed 07/31/20 Page 14 of 14



                               Christopher J. Rooney (ct04027)
                               CARMODY TORRANCE
                               SANDAK & HENNESSEY LLP
                               707 Summer Street, Suite 300
                               Stamford, CT 06901
                               Telephone: (203) 252-2680
                               Facsimile: (203) 325-8608
                               mkurzman@carmodylaw.com
                               crooney@carmodylaw.com

                               Local Counsel for Lead Plaintiff
                               Ontario Teachers’ Pension Plan Board, and
                               for Named Plaintiff Anchorage Police & Fire
                               Retirement System




                               13
